Citation Nr: 1819148	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep disability.   


REPRESENTATION

Appellant (Veteran) represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The Veteran served on active duty from November 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2016 and October 2017, the Board remanded the claim on appeal for additional development.  The case is again before the Board for appellate review.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The Veteran has filed notices of disagreement (NODs) against three ratings decisions - two of which address assigned disability ratings for posttraumatic stress disorder (PTSD) and for vertigo, and another which addresses an issue regarding attorney fees.  Statements of the Case (SOC) have not been issued in response.  However, as the RO has acknowledged receipt of the NODs, the issues will not be remanded for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


FINDINGS OF FACT

1.  Obstructive sleep apnea was not incurred during service, is not otherwise attributable to service, and is not due to or aggravated by service-connected disability.  

2.  Chronic sleep impairment relates to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service, and is not due to or aggravated by service-connected disability.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  Chronic sleep impairment is secondary to service-connected PTSD.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claim decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection for a Sleep Disorder 

The Veteran claims both that he incurred a sleep disability during service and that he developed a sleep disorder as the result of service-connected disability.     

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of STRs, VA and private treatment records, lay statements from the Veteran, and VA compensation examination reports dated in October 2010, February 2017, and January 2018.  This evidence demonstrates that the Veteran has had obstructive sleep apnea and chronic sleep impairment throughout the appeal period (i.e., since the November 2009 service connection claim for a sleep disorder).  These problems are noted in VA treatment records dated since 2010 and are noted in the VA examination reports dated between October 2010 and January 2018.  The evidence also indicates that the Veteran complained of "frequent trouble sleeping" in his August 1974 separation report of medical history.  

	Sleep Apnea

The preponderance of the evidence indicates that sleep apnea is not due to service, and is not related to service-connected disability.  

Although the Veteran noted in his discharge report of medical history that he had experienced frequent trouble sleeping during service, the STRs are negative for a diagnosed sleep disability such as sleep apnea.  The August 1974 discharge report of medical examination is negative for a sleep problem.  Indeed, the earliest evidence of record of complaints and treatment for sleep apnea is found in VA treatment records dated in the late 2000s, over 35 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The Veteran's original claim of entitlement to service connection for sleep apnea was filed in November 2009, also over 35 years after service.  

Thus, from service discharge in 1974 to the late 2000s, the Veteran had not been treated for, or diagnosed with, sleep apnea.  Notwithstanding his complaints at discharge from service, the record does not document the existence of chronic sleep apnea during the Veteran's 11 months of active service and for many years following service.  The preponderance of the evidence indicates that, for approximately 35 years following service, the Veteran did not have characteristic manifestations sufficient to identify the chronic disease entity of sleep apnea.  
See 38 C.F.R. § 3.303.    

Moreover, the medical evidence addressing the issue of nexus indicates no relationship between service and current sleep apnea.  In the only medical opinion of record addressing this issue, a January 2018 VA examiner indicated that sleep apnea did not relate to service.  Rather, the examiner indicated that the Veteran's sleep apnea - and sleep apnea in general - has a congenital origin related to the structure of his throat area, irrespective of experience during service.  The examiner stated that "sleep apnea is an anatomical/physiological disorder most commonly caused by airflow obstruction from the oropharynx to the lungs."  See 38 C.F.R. § 3.303.  With regard to the issue of secondary service connection, the January 2018 VA examiner also found against the claim.  The examiner indicated that sleep apnea was likely not due to PTSD, and was likely not aggravated by PTSD.  Again, the examiner noted that sleep apnea is an "anatomical/physiological disorder" and specified, importantly, that medical literature found no relationship between psychiatric troubles and "the anatomical defects" connected to sleep apnea.  The examiner indicated that "mental health disorders as claimed are more associated with insomnia and wakefulness rather than the hypersomnolence associated with sleep apnea."  See 38 C.F.R. § 3.310.  As the January 2018 VA examiner's opinions are based on the evidence of record and are explained, they are of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support this examiner's opinions regarding direct and secondary service connection.  The STRs and post-service evidence indicates onset of sleep apnea disability many years after service.  See Maxson, supra.  Moreover, the record documents that the Veteran's sleep apnea disability was documented many years after his long history of psychiatric disability to include PTSD.  Lastly, no evidence of record indicates that psychiatric disability either causes or aggravates the "anatomical defects" leading to sleep apnea.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  

The Board has reviewed a February 2018 letter from the Veteran's attorney, in which medical studies are cited to support the claim of nexus between sleep apnea and psychiatric disability.  Although the studies add substance to the Veteran's theory of causation, none addresses the Veteran's case specifically as did the January 2018 VA examination report.  The studies are therefore of limited probative value in this particular case, and are insufficient to establish the element of medical nexus here, particularly in light of the January 2018 VA examiner's findings.  
See Sacks v. West, 11 Vet. App. 314 (1998).  

In assessing whether the Veteran had sleep apnea during service, or whether the disorder is secondary to PTSD, the Board has also considered his lay assertions.  His statements have evidentiary value inasmuch as the Veteran is competent to report observable symptoms such as poor sleep.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issues of diagnosis and etiology, the lay evidence is not persuasive in comparison with the medical evidence in the claims file.  That is because the development of sleep apnea concerns internal pathology beyond a lay witness' capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The lay assertions are not medically significant, therefore.  The lay evidence indicating onset and/or diagnosis of sleep apnea during service is not credible in light of the medical evidence before the Board, which indicates a much later onset of chronic disability.  Further, the Veteran's assertion that his sleep apnea is secondary to PTSD is not medically significant, particularly in light of the January 2018 VA examiner's explanation.  As such, the preponderance of the evidence is against the lay evidence indicating incurrence of sleep apnea during service, or indicating that the disorder is secondary to PTSD.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection for sleep apnea, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

	Chronic Sleep Impairment 

By contrast, the Board finds the Veteran's long history of chronic sleep impairment related to service-connected acquired psychiatric disability.  As noted earlier, the Veteran indicated "frequent trouble sleeping" in the August 1974 discharge report of medical history.  In the report, the Veteran also noted a history of depression.  Private and VA treatment records dated since the early 2000s consistently indicate that the Veteran has experienced sleep disturbances and nightmares due to psychiatric problems, and that he has used prescription medication to treat his chronic sleep impairment.  Moreover, the VA examination reports have corroborated this aspect of his claim.  An October 2010 VA examination report addressing psychiatric disability indicated that the Veteran's August 1974 report may have related to the in-service stressors that gave rise to PTSD.  An October 2012 letter from a treating VA clinical psychologist indicates that sleep difficulties are consistent with the Veteran's PTSD.  February 2017 and January 2018 VA examination reports addressing PTSD note chronic sleep impairment as due to PTSD.  As noted earlier, the January 2018 VA examiner addressing sleep apnea connected sleep impairment from wakefulness and insomnia to mental disorders such as PTSD.  And finally, under the General Rating Formula for Mental Disorders, the rating criteria pertaining to PTSD specifically note "chronic sleep impairment" for a 30 percent rating (the Veteran's disorder has been rated as 50 percent disabling).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Based on the foregoing, the Board finds that the Veteran's chronic sleep impairment is secondary to PTSD. 38 C.F.R. § 3.310.


ORDER

Service connection for obstructive sleep apnea is denied.  

Service connection for chronic sleep impairment as due to service-connected PTSD is granted.      



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


